DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/12/2022 has been entered. Claims 1, 3, 5-9, 11, and 13-17 remain pending in the application. Claims 2, 4, 10, and 12 have been canceled. Applicant’s Amendments to the Claims have overcome each and every 35 USC 112 rejection previously set forth in the Final Office Action mailed 02/14/2022.

Claim Rejections - 35 USC § 112
As noted above, the 35 UCS 112 rejection previously set forth has been overcome by amendment to the claims.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 1: “(Original)” should be corrected to “(Currently Amended)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, and 13-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. 

With respect to Claim 1 the limitation(s):
clustering the vibration sensor data to determine the activity the robotic apparatus is performing; 
executing a first anomaly calculation process on the vibration sensor data, the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing, generate an output involving a set of first anomaly scores corresponding to each sample set in the vibration sensor data for a preset time window, and
providing the set of first anomaly scores to a second anomaly calculation process configured to detect anomalies across a batch of results from the first anomaly calculation process and across the plurality of activities, and 
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set; 
obtaining a threshold based on a corresponding cluster for each sample set determined from the clustering; and 
generating a first set of the first anomaly scores corresponding to each sample set in the vibration sensor data for the preset time window based on a magnitude of the fluctuation component of the each sample set exceeding the threshold;
calculating a spectrum for each sample set based on spectrum analysis; 
for each of the spectrum, calculating a minimum distance of the each of the spectrum from a learned normal spectrum distribution; and 
generating a second set of the first anomaly scores corresponding to the each sample set in the vibration sensor data for the preset time window based on an average of the minimum distance of the each of the spectrum from the learned normal spectrum pattern.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “clustering the vibration sensor data to determine the activity the robotic apparatus is performing”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “clustering” in the context of this claim encompasses the user manually clustering sensor data.
The limitation(s) regarding “executing a first anomaly calculation process on the vibration sensor data, the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing, generate an output involving a set of first anomaly scores corresponding to each sample set in the vibration sensor data for a preset time window” and “providing the first set of first anomaly scores to a second anomaly calculation process configured to detect anomalies across a batch of results from the first anomaly calculation process and across the plurality of activities”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “executing a first anomaly calculation process” and “a second anomaly calculation process” in the context of this claim encompasses the user manually calculating if an anomaly has occurred.
The limitation(s) regarding “obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining a fluctuation component of vibration data.
The limitation(s) regarding “obtaining a threshold based on a corresponding cluster for each sample set determined from the clustering”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining a threshold.
The limitation(s) regarding “generating a first set of the first anomaly scores corresponding to each sample set in the vibration sensor data for the preset time window based on a magnitude of the fluctuation component of the each sample set exceeding the threshold”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating anomaly scores based on a comparing a magnitude to a threshold.
The limitation(s) regarding “calculating a spectrum for each sample set based on spectrum analysis”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating a spectrum.
The limitation(s) regarding “for each of the spectrum, calculating a minimum distance of the each of the spectrum from a learned normal spectrum distribution”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating a minimum distance.
The limitation(s) regarding “generating a second set of the first anomaly scores corresponding to the each sample set in the vibration sensor data for the preset time window based on an average of the minimum distance of the each of the spectrum from the learned normal spectrum pattern”, as drafted, is an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating anomaly scores by comparing an average minimum distance to a normal pattern.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“receiving vibration sensor data from sensors associated with a robotic apparatus configured to perform an activity from a plurality of preset activities”, “the second anomaly calculation process outputting a detection of anomaly or normal condition of the robotic apparatus”, and “generating an alert based on the outputting the detection of anomaly condition of the robotic apparatus to indicate anomaly occurrence” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are recited at such a high- level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering and outputting. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.


As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving vibration sensor data”, “outputting a detection of anomaly or normal condition”, and “generating an alert” are viewed as insignificant extra-solution activity, such as mere data gathering and outputting, and therefore does/do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Chattopadhyay et al. (US 20190099886 A1), Thirani et al. (US 20190072461 A1), Nagata et al. (US 20070288124 A1), Maeda et al. (US 20120041575 A1), Demjanenko et al. (US 5251151 A), and Goto et al. (US 11221608 B2).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “receiving vibration sensor data”, “outputting a detection of anomaly or normal condition”, and “generating an alert” can be viewed as, necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claim(s) 9 and 17 when analyzed as a whole is/are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The Independent claim(s) recites the additional limitations of:
“A non-transitory computer readable medium” and “a processor” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Dependent claims 5-8, and 13-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 5-6 and 13-14 further limit the abstract idea with an abstract idea, such as a “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.
Claims 7-8 and 15-16 recite limitations regarding generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. Thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.

Dependent claims 3 and 11 are seen as applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus claims 3 and 11 are not rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US 20190099886 A1) in view of Thirani et al. (US 20190072461 A1) and Nagata et al. (US 20070288124 A1).

Regarding Claim 1. (Currently Amended) Chattopadhyay teaches:
A method, comprising: 
receiving vibration sensor data from sensors associated with a robotic apparatus (See Fig. 1, Fig. 7 and para[0026]: The Sensor 112 measure vibrations.) configured to perform an activity from a plurality of preset activities (See para[0014], para[0017], and para[0024]: the sensor(s) measure vibrations from the robot while the robot operates or performs functions.); 
executing a first anomaly calculation process on the vibration sensor data (See Fig. 7 and para[0060]: robot health monitor 110.), 
generate an output involving a set of first anomaly scores corresponding to each sample set in the vibration sensor data (See Fig. 7 and para[0018]: features.) for a preset time window (See para[0018]: sliding window.); and 
providing the set of first anomaly scores to a second anomaly calculation process configured to detect anomalies across a batch of results from the first anomaly calculation process and across the plurality of activities (See para[0019] and para[0032] – para[0033]: the robot health monitor may determine if a feature (e.g., median frequency) is within a standard deviation multiple (sometimes referred to as a z-score) (e.g., 1.5, 2, 2.5, etc.) of previous (i.e., historical) values for the same feature over a time period (e.g., over the last 90 days). The robot health monitor 110 transmits, over the network 116, the feature value (or a subset thereof) to a fault classifier 122.), 
the second anomaly calculation process outputting a detection of anomaly or normal condition of the robotic apparatus (See Fig. 7, Fig. 8, para[0019]: If the feature is outside the standard deviation of the historical record, the feature is considered an outlier and may be flagged as potentially indicating a faulty robot.), and
generating an alert based on the outputting the detection of anomaly condition of the robotic apparatus to indicate anomaly occurrence (See Fig. 7, para[0020] and para[0030]:Generate alerts if any outlier features in the vibration signal(s) are detected.),
wherein the first anomaly calculation process comprises for the each sample set in the vibration sensor data for the preset time window (See para[0018]: sliding window.): 

obtaining a threshold based on a corresponding cluster for each sample set determined from the clustering (See para[0046], para[0048], and para[0063]: In some examples, the threshold is based on one or more previous measurements.); and 
generating a first set of the first anomaly scores corresponding to each sample set in the vibration sensor data for the preset time window based on a magnitude of the fluctuation component of the each sample set exceeding the threshold (See para[0019], para[0021], and para[0044] – para[0046]: the robot health monitor compares a feature extracted from a vibration signal to a threshold to detect any outliers. The fault classifier may compare the number of outlier features within a time period to a threshold. Another example time domain feature that may be extracted from the preprocessed vibration signal(s) by the feature extractor 204 is variance.);
calculating a spectrum for each sample set based on spectrum analysis (See Fig. 4, para[0018], and para[0038]: convert the vibration signal(s) from time domain into the frequency domain.); 
for each of the spectrum, calculating a minimum distance of the each of the spectrum from a learned normal spectrum distribution (See para[0019], and para[0048]: the z-score indicates how many standard deviations an element is from the mean.); and 
generating a second set of the first anomaly scores corresponding to the each sample set in the vibration sensor data for the preset time window based on an average of the minimum distance of the each of the spectrum from the learned normal spectrum pattern (See para[0019], para[0048]: the robot health monitor may determine if a feature (e.g., median frequency) is within a standard deviation multiple (sometimes referred to as a z-score) (e.g., 1.5, 2, 2.5, etc.) of previous (i.e., historical) values for the same feature over a time period (e.g., over the last 90 days). If the feature is outside the standard deviation of the historical record, the feature is considered an outlier and may be flagged as potentially indicating a faulty robot. An array of z-scores that represents the threshold.).
Chattopadhyay is silent as to the language of:
clustering the vibration sensor data to determine the activity the robotic apparatus is performing; 
the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing;
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set.
Nevertheless Thirani teaches:
clustering the vibration sensor data to determine the activity the robotic apparatus is performing (See para[0024], para[0025], para[0035], and para[0069]: Vibration. Robotic devices. The activity processing engine 120 includes machine readable configuration to automatically classify, segment, and/or otherwise label the machine activity data.); and
the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing (See para[0075]: Detecting errors identifies electric signal abnormalities by comparing an electric signal for a known operation with a previously generated activity signature for the same operation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay clustering the vibration sensor data to determine the activity the robotic apparatus is performing; and the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing such as that of Thirani. Chattopadhyay and Thirani are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thirani teaches, “Automatic labeling can be used to detect similar processes performed across machines of the same type” (See para[0035]). One of ordinary skill would have been motivated to modify Chattopadhyay, because clustering the vibration sensor data to determine the activity being performed would help to detect similar processes across machines of the same type, as recognized by Thirani.
Thirani is silent as to the language of:
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set
Nevertheless Nagata teaches:
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set (See Fig. 3(d) para[0114], and para[0117]: A vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount..).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set such as that of Nagata. Chattopadhyay and Nagata are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nagata teaches, “a vibration component is extracted from the state amount (position) of the internal field sensor” (See para[0114]). Nagata further teaches, “In a specific determination of whether the load side effects the influence from the speed reducer of the motor to the internal field sensor, vibration components of the internal field sensor and the external field sensor at the same time are compared, and when there is the same vibration component, it is determined that there is the influence.” (See para[0113]). Nagata further teaches, “When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed” (See para[0114]). One of ordinary skill would have been motivated to modify Chattopadhyay, because obtaining a fluctuation component based on smoothing would help to extract a fluctuation component from the position data of the robot, as recognized by Nagata. One of ordinary skill would have been further motivated to modify Chattopadhyay, because obtaining a fluctuation component would help to determine if a speed reducer is influencing the movement of a robot and then remove the influence to determine the position of the robot, as recognized by Nagata.

Regarding Claims 5. (Original) Chattopadhyay teaches:
The method of claim 1, 
further comprising learning, from normal data, a set of parameters representing normal behavior of the robotic apparatus for each of the plurality of activities (See para[0019] and para[0063] – para[0064]: Historical record. The threshold is based one or more previous values or measures of the same type of feature occurring over a time window.).

Regarding Claim 6. (Currently Amended) Chattopadhyay teaches:
The method of claim 1, 
The generating the alert based on the outputting the detection of anomaly condition of the robotic apparatus to indicate the anomaly occurrence comprises 
aggregating the outputting of the detection of anomaly or normal condition of the robotic apparatus with another output detection of the detection of anomaly or normal condition from a third anomaly calculation process (See Fig. 8 and para[0071] – para[0072]: Multi-variable analyzer 300. The fault identifier 302 compares the features to a table or listing stored in the database 304. The table represents patterns of features and/or outlier feature(s) that have historically appeared when corresponding defects (e.g., a worn belt) are present.), and generating an alert based on the aggregation (See Fig. 8 and para[0073]: At block 812, the fault identifier 302 reports the type of fault(s) to the technician 118.).

Regarding Claim 7. (Original) Chattopadhyay teaches:
The method of claim 1, 
wherein the activity is a type of job configured to be conducted by the robotic apparatus (See para[0014]: Manufacturing facilities often employ robots (e.g., robotic arms) to perform one or more operations.).

Regarding Claim 8. (Original) Chattopadhyay teaches:
The method of claim 1, 
wherein the robotic apparatus is a robotic arm (See para[0014] and para[0027]: robotic arms.).

Regarding Claim 9. (Currently Amended) Chattopadhyay teaches:
A non-transitory computer readable medium, storing instructions for executing a process (See Fig. 1 and para[0030]: an electronic device 118.), the instructions comprising: 
receiving vibration sensor data from sensors associated with a robotic apparatus (See Fig. 1, Fig. 7 and para[0026]: The Sensor 112 measure vibrations.) configured to perform an activity from a plurality of preset activities (See para[0014], para[0017], and para[0024]: the sensor(s) measure vibrations from the robot while the robot operates or performs functions.); 
executing a first anomaly calculation process on the vibration sensor data (See Fig. 7 and para[0060]: robot health monitor 110.), 
generate an output involving a set of first anomaly scores corresponding to each sample set in the vibration sensor data (See Fig. 7 and para[0018]: features.) for a preset time window (See para[0018]: sliding window.); and 
providing the set of first anomaly scores to a second anomaly calculation process configured to detect anomalies across a batch of results from the first anomaly calculation process and across the plurality of activities (See para[0019] and para[0032] – para[0033]: the robot health monitor may determine if a feature (e.g., median frequency) is within a standard deviation multiple (sometimes referred to as a z-score) (e.g., 1.5, 2, 2.5, etc.) of previous (i.e., historical) values for the same feature over a time period (e.g., over the last 90 days). The robot health monitor 110 transmits, over the network 116, the feature value (or a subset thereof) to a fault classifier 122.), 
the second anomaly calculation process outputting a detection of anomaly or normal condition of the robotic apparatus (See Fig. 7, Fig. 8, para[0019]: If the feature is outside the standard deviation of the historical record, the feature is considered an outlier and may be flagged as potentially indicating a faulty robot.), and
generating an alert based on the outputting the detection of anomaly condition of the robotic apparatus to indicate anomaly occurrence (See Fig. 7, para[0020] and para[0030]:Generate alerts if any outlier features in the vibration signal(s) are detected.),
wherein the first anomaly calculation process comprises for the each sample set in the vibration sensor data for the preset time window (See para[0018]: sliding window.): 

obtaining a threshold based on a corresponding cluster for each sample set determined from the clustering (See para[0046], para[0048], and para[0063]: In some examples, the threshold is based on one or more previous measurements.); and 
generating a first set of the first anomaly scores corresponding to each sample set in the vibration sensor data for the preset time window based on a magnitude of the fluctuation component of the each sample set exceeding the threshold (See para[0019], para[0021], and para[0044] – para[0046]: the robot health monitor compares a feature extracted from a vibration signal to a threshold to detect any outliers. The fault classifier may compare the number of outlier features within a time period to a threshold. Another example time domain feature that may be extracted from the preprocessed vibration signal(s) by the feature extractor 204 is variance.);
calculating a spectrum for each sample set based on spectrum analysis (See Fig. 4, para[0018], and para[0038]: convert the vibration signal(s) from time domain into the frequency domain.); 
for each of the spectrum, calculating a minimum distance of the each of the spectrum from a learned normal spectrum distribution (See para[0019], and para[0048]: the z-score indicates how many standard deviations an element is from the mean.); and 
generating a second set of the first anomaly scores corresponding to the each sample set in the vibration sensor data for the preset time window based on an average of the minimum distance of the each of the spectrum from the learned normal spectrum pattern (See para[0019], para[0048]: the robot health monitor may determine if a feature (e.g., median frequency) is within a standard deviation multiple (sometimes referred to as a z-score) (e.g., 1.5, 2, 2.5, etc.) of previous (i.e., historical) values for the same feature over a time period (e.g., over the last 90 days). If the feature is outside the standard deviation of the historical record, the feature is considered an outlier and may be flagged as potentially indicating a faulty robot. An array of z-scores that represents the threshold.).
Chattopadhyay is silent as to the language of:
clustering the vibration sensor data to determine the activity the robotic apparatus is performing; 
the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing;
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set.
Nevertheless Thirani teaches:
clustering the vibration sensor data to determine the activity the robotic apparatus is performing (See para[0024], para[0025], para[0035], and para[0069]: Vibration. Robotic devices. The activity processing engine 120 includes machine readable configuration to automatically classify, segment, and/or otherwise label the machine activity data.); and
the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing (See para[0075]: Detecting errors identifies electric signal abnormalities by comparing an electric signal for a known operation with a previously generated activity signature for the same operation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay clustering the vibration sensor data to determine the activity the robotic apparatus is performing; and the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing such as that of Thirani. Chattopadhyay and Thirani are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thirani teaches, “Automatic labeling can be used to detect similar processes performed across machines of the same type” (See para[0035]). One of ordinary skill would have been motivated to modify Chattopadhyay, because clustering the vibration sensor data to determine the activity being performed would help to detect similar processes across machines of the same type, as recognized by Thirani.
Thirani is silent as to the language of:
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set
Nevertheless Nagata teaches:
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set (See Fig. 3(d) para[0114], and para[0117]: A vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount..).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set such as that of Nagata. Chattopadhyay and Nagata are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nagata teaches, “a vibration component is extracted from the state amount (position) of the internal field sensor” (See para[0114]). Nagata further teaches, “In a specific determination of whether the load side effects the influence from the speed reducer of the motor to the internal field sensor, vibration components of the internal field sensor and the external field sensor at the same time are compared, and when there is the same vibration component, it is determined that there is the influence.” (See para[0113]). Nagata further teaches, “When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed” (See para[0114]). One of ordinary skill would have been motivated to modify Chattopadhyay, because obtaining a fluctuation component based on smoothing would help to extract a fluctuation component from the position data of the robot, as recognized by Nagata. One of ordinary skill would have been further motivated to modify Chattopadhyay, because obtaining a fluctuation component would help to determine if a speed reducer is influencing the movement of a robot and then remove the influence to determine the position of the robot, as recognized by Nagata.

Regarding Claim 13. (Original) Chattopadhyay teaches:
The non-transitory computer readable medium of claim 9, 
further comprising learning, from normal data, a set of parameters representing normal behavior of the robotic apparatus for each of the plurality of activities (See para[0019] and para[0063] – para[0064]: Historical record. The threshold is based one or more previous values or measures of the same type of feature occurring over a time window.).

Regarding Claim 14. (Currently Amended) Chattopadhyay teaches:
The non-transitory computer readable medium of claim 9, 
the generating the alert based on the outputting the detection of anomaly condition of the robotic apparatus to indicate the anomaly occurrence comprises
aggregating the outputting of the detection of anomaly or normal condition of the robotic apparatus with another output detection of the detection of anomaly or normal condition from a third anomaly calculation process (See Fig. 8 and para[0071] – para[0072]: Multi-variable analyzer 300. The fault identifier 302 compares the features to a table or listing stored in the database 304. The table represents patterns of features and/or outlier feature(s) that have historically appeared when corresponding defects (e.g., a worn belt) are present.), and generating an alert based on the aggregation (See Fig. 8 and para[0073]: At block 812, the fault identifier 302 reports the type of fault(s) to the technician 118.).

Regarding Claim 15. (Original) Chattopadhyay teaches:
The non-transitory computer readable medium of claim 9, 
wherein the activity is a type of job configured to be conducted by the robotic apparatus (See para[0014]: Manufacturing facilities often employ robots (e.g., robotic arms) to perform one or more operations.).

Regarding Claim 16. (Original) Chattopadhyay teaches:
The non-transitory computer readable medium of claim 9, 
wherein the robotic apparatus is a robotic arm (See para[0014] and para[0027]: robotic arms.).

Regarding Claim 17. (Currently Amended) Chattopadhyay teaches:
An apparatus (See Fig. 1 and para[0025]: a robot health monitor 110.) configured to manage a robotic apparatus (See Fig. 1 and para[0025]: robots 102, 104, 106.), the apparatus comprising: 
a processor (See para[0031]: a processor.), configured to: 
receive vibration sensor data from sensors associated with a robotic apparatus (See Fig. 1, Fig. 7 and para[0026]: The Sensor 112 measure vibrations.) configured to perform an activity from a plurality of preset activities (See para[0014], para[0017], and para[0024]: the sensor(s) measure vibrations from the robot while the robot operates or performs functions.); 
execute a first anomaly calculation process on the vibration sensor data (See Fig. 7 and para[0060]: robot health monitor 110.), 
generate an output involving a set of first anomaly scores corresponding to each sample set in the vibration sensor data (See Fig. 7 and para[0018]: features.) for a preset time window (See para[0018]: sliding window.); and 
provide the set of first anomaly scores to a second anomaly calculation process configured to detect anomalies across a batch of results from the first anomaly calculation process and across the plurality of activities (See para[0019] and para[0032] – para[0033]: the robot health monitor may determine if a feature (e.g., median frequency) is within a standard deviation multiple (sometimes referred to as a z-score) (e.g., 1.5, 2, 2.5, etc.) of previous (i.e., historical) values for the same feature over a time period (e.g., over the last 90 days). The robot health monitor 110 transmits, over the network 116, the feature value (or a subset thereof) to a fault classifier 122.), 
the second anomaly calculation process outputting a detection of anomaly or normal condition of the robotic apparatus (See Fig. 7, Fig. 8, para[0019]: If the feature is outside the standard deviation of the historical record, the feature is considered an outlier and may be flagged as potentially indicating a faulty robot.), and
generating an alert based on the outputting the detection of anomaly condition of the robotic apparatus to indicate anomaly occurrence (See Fig. 7, para[0020] and para[0030]:Generate alerts if any outlier features in the vibration signal(s) are detected.),
wherein the first anomaly calculation process comprises for the each sample set in the vibration sensor data for the preset time window (See para[0018]: sliding window.): 
obtaining a threshold based on a corresponding cluster for each sample set determined from the clustering (See para[0046], para[0048], and para[0063]: In some examples, the threshold is based on one or more previous measurements.); and 
generating a first set of the first anomaly scores corresponding to each sample set in the vibration sensor data for the preset time window based on a magnitude of the fluctuation component of the each sample set exceeding the threshold (See para[0019], para[0021], and para[0044] – para[0046]: the robot health monitor compares a feature extracted from a vibration signal to a threshold to detect any outliers. The fault classifier may compare the number of outlier features within a time period to a threshold. Another example time domain feature that may be extracted from the preprocessed vibration signal(s) by the feature extractor 204 is variance.);
calculating a spectrum for each sample set based on spectrum analysis (See Fig. 4, para[0018], and para[0038]: convert the vibration signal(s) from time domain into the frequency domain.); 
for each of the spectrum, calculating a minimum distance of the each of the spectrum from a learned normal spectrum distribution (See para[0019], and para[0048]: the z-score indicates how many standard deviations an element is from the mean.); and 
generating a second set of the first anomaly scores corresponding to the each sample set in the vibration sensor data for the preset time window based on an average of the minimum distance of the each of the spectrum from the learned normal spectrum pattern (See para[0019], para[0048]: the robot health monitor may determine if a feature (e.g., median frequency) is within a standard deviation multiple (sometimes referred to as a z-score) (e.g., 1.5, 2, 2.5, etc.) of previous (i.e., historical) values for the same feature over a time period (e.g., over the last 90 days). If the feature is outside the standard deviation of the historical record, the feature is considered an outlier and may be flagged as potentially indicating a faulty robot. An array of z-scores that represents the threshold.).
Chattopadhyay is silent as to the language of:
cluster the vibration sensor data to determine the activity the robotic apparatus is performing; 
the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing;
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set.
Nevertheless Thirani teaches:
cluster the vibration sensor data to determine the activity the robotic apparatus is performing (See para[0024], para[0025], para[0035], and para[0069]: Vibration. Robotic devices. The activity processing engine 120 includes machine readable configuration to automatically classify, segment, and/or otherwise label the machine activity data.); and
the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing (See para[0075]: Detecting errors identifies electric signal abnormalities by comparing an electric signal for a known operation with a previously generated activity signature for the same operation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay cluster the vibration sensor data to determine the activity the robotic apparatus is performing; and the first anomaly calculation process configured to calculate anomalies from the vibration sensor data for the activity that the robotic apparatus is performing such as that of Thirani. Chattopadhyay and Thirani are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thirani teaches, “Automatic labeling can be used to detect similar processes performed across machines of the same type” (See para[0035]). One of ordinary skill would have been motivated to modify Chattopadhyay, because clustering the vibration sensor data to determine the activity being performed would help to detect similar processes across machines of the same type, as recognized by Thirani.
Thirani is silent as to the language of:
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set
Nevertheless Nagata teaches:
obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set (See Fig. 3(d) para[0114], and para[0117]: A vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount..).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay obtaining a fluctuation component of the each sample set based on a smoothing of the each sample set according to a moving average of the each sample set such as that of Nagata. Chattopadhyay and Nagata are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nagata teaches, “a vibration component is extracted from the state amount (position) of the internal field sensor” (See para[0114]). Nagata further teaches, “In a specific determination of whether the load side effects the influence from the speed reducer of the motor to the internal field sensor, vibration components of the internal field sensor and the external field sensor at the same time are compared, and when there is the same vibration component, it is determined that there is the influence.” (See para[0113]). Nagata further teaches, “When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed” (See para[0114]). One of ordinary skill would have been motivated to modify Chattopadhyay, because obtaining a fluctuation component based on smoothing would help to extract a fluctuation component from the position data of the robot, as recognized by Nagata. One of ordinary skill would have been further motivated to modify Chattopadhyay, because obtaining a fluctuation component would help to determine if a speed reducer is influencing the movement of a robot and then remove the influence to determine the position of the robot, as recognized by Nagata.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (US 20190099886 A1) in view of Thirani et al. (US 20190072461 A1) and Nagata et al. (US 20070288124 A1) as applied to claims 1 and 9 above, and further in view of Maeda et al. (US 20120041575 A1).

Regarding Claim 3. Chattopadhyay is silent as to the language of:
The method of claim 1, 
wherein the second anomaly calculation process comprises: 
dividing the first anomaly scores by corresponding clusters determined from the clustering;
calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold; and 
detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters.
Nevertheless Thirani teaches:
dividing the first anomaly scores by corresponding clusters determined from the clustering (See Figure 4 and para[0074]: Generating an activity signature S136 comprises of determining a specific electric signal profile that correspond to an implementation of a distinct set of machines, machine states, cycles, and cycle times. Diagnostic metrics.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay dividing the first anomaly scores by corresponding clusters determined from the clustering such as that of Thirani. Chattopadhyay and Thirani are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thirani teaches, “This method may additionally be used in identifying portions of the production process that cause more wear on the machine, are less efficient, or have other impacts on machine operation.” (See para[0755]). One of ordinary skill would have been motivated to modify Chattopadhyay, because dividing anomaly scores by clusters would help to determine what activities caused more wear on the machine, as recognized by Thirani.
Thirani is silent as to the language of:
calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold; and 
detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters.
Nevertheless Maeda teaches:
calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold (See Fig. 1, para[0066], and para[0127]: A threshold for anomaly determination. Finally, an outlier is obtained by an outlier detecting unit 110. In this case, a magnitude in comparison to a threshold is checked.) ; and 
detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters (See Fig. 1, para[0065], and para[0167] – para[0169]: Global anomaly measure. Outputs of the classifiers can be integrated to perform an anomaly determination. Similar clusters can be integrated to be set as an object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold; and detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters such as that of Maeda. Chattopadhyay and Maeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Maeda teaches, “outputting an anomaly occurrence when anomalies are simultaneously detected at all of the classifiers on the basis of AND (detection of a minimum value in a case of multiple values) logic in an attempt to minimize erroneous detection.” (See para[0160]). One of ordinary skill would have been motivated to modify Chattopadhyay, because calculating an anomaly score for each cluster and then summing the scores would help to minimize erroneous detection of anomalies, as recognized by Maeda.

Regarding Claim 11. Chattopadhyay is silent as to the language of:
The non-transitory computer readable medium of claim 9, 
wherein the second anomaly calculation process comprises: 
dividing the first anomaly scores by corresponding clusters determined from the clustering; 
calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold; and 
detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters.
Nevertheless Thirani teaches:
dividing the first anomaly scores by corresponding clusters determined from the clustering (See Figure 4 and para[0074]: Generating an activity signature S136 comprises of determining a specific electric signal profile that correspond to an implementation of a distinct set of machines, machine states, cycles, and cycle times. Diagnostic metrics.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay dividing the first anomaly scores by corresponding clusters determined from the clustering such as that of Thirani. Chattopadhyay and Thirani are analogous to the instant application, because all of the references are directed to the same field of endeavor. Thirani teaches, “This method may additionally be used in identifying portions of the production process that cause more wear on the machine, are less efficient, or have other impacts on machine operation.” (See para[0755]). One of ordinary skill would have been motivated to modify Chattopadhyay, because dividing anomaly scores by clusters would help to determine what activities caused more wear on the machine, as recognized by Thirani.
Thirani is silent as to the language of:
calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold; and 
detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters.
Nevertheless Maeda teaches:
calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold (See Fig. 1, para[0066], and para[0127]: A threshold for anomaly determination. Finally, an outlier is obtained by an outlier detecting unit 110. In this case, a magnitude in comparison to a threshold is checked.) ; and 
detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters (See Fig. 1, para[0065], and para[0167] – para[0169]: Global anomaly measure. Outputs of the classifiers can be integrated to perform an anomaly determination. Similar clusters can be integrated to be set as an object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chattopadhyay calculating a batch anomaly score for each of the corresponding clusters based on a magnitude of the first anomaly scores in each of the corresponding clusters exceeding a threshold; and detecting the anomaly or the normal condition of the robotic apparatus based on a summation of the batch anomaly score across each of the corresponding clusters such as that of Maeda. Chattopadhyay and Maeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Maeda teaches, “outputting an anomaly occurrence when anomalies are simultaneously detected at all of the classifiers on the basis of AND (detection of a minimum value in a case of multiple values) logic in an attempt to minimize erroneous detection.” (See para[0160]). One of ordinary skill would have been motivated to modify Chattopadhyay, because calculating an anomaly score for each cluster and then summing the scores would help to minimize erroneous detection of anomalies, as recognized by Maeda.

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant argues that: Applicant amends the claims in a manner believed to overcome the rejection based on the Examiner Interview.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 9, and 17 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering and outputting or mere instructions to implement an abstract idea on a computer. The non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. Additional details on how the alert is generated, as shown in paragraphs [0034] and [0126]-[0133], and FIGS. 19(a)- (d) of the originally-filed application, could help to integrate the recited abstract ideas into a practical application. As the amended claims 1, 9, and 17 recite a judicial exception and are not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: Applicant respectfully traverses the rejection because Chattopadhyay in further view of Thirani, alone or in combination, fail to teach each and every element of the claims as amended.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that: The Office Action rejects claims 2 and 10 under 35 U.S.C. § 103 as allegedly being obvious over Chattopadhyay in view of Thirani as applied to claims 1 and 9 above and in further view of U.S. Publication Ser. No. 20120041575 to Maeda ("Maeda"). Applicant respectfully traverses the rejection because Chattopadhyay in view of Thirani and Maeda, alone or in combination, fail to make out a prima facie case of obviousness.
Applicant’s arguments with respect to the previous rejection of claims 2 and 10 under 35 USC 103 have been fully considered but are not persuasive. Because, claims 2 and 10 of the previous rejection were not rejected in view of Maeda et al. (US 20120041575 A1) but Nagata et al. (US 20070288124 A1) the examiner shall address the combination of Chattopadhyay et al. (US 20190099886 A1) in view of Thirani et al. (US 20190072461 A1) and Nagata et al. (US 20070288124 A1) with respect to the amended claims 1, 9, and 17. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nagata teaches, “a vibration component is extracted from the state amount (position) of the internal field sensor” (See para[0114]). Nagata further teaches, “In a specific determination of whether the load side effects the influence from the speed reducer of the motor to the internal field sensor, vibration components of the internal field sensor and the external field sensor at the same time are compared, and when there is the same vibration component, it is determined that there is the influence.” (See para[0113]). Nagata further teaches, “When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed” (See para[0114]). One of ordinary skill would have been motivated to modify Chattopadhyay, because obtaining a fluctuation component based on smoothing would help to extract a fluctuation component from the position data of the robot, as recognized by Nagata. One of ordinary skill would have been further motivated to modify Chattopadhyay, because obtaining a fluctuation component would help to determine if a speed reducer is influencing the movement of a robot and then remove the influence to determine the position of the robot, as recognized by Nagata.
The Applicant argues that: The Office Action rejects claims 3 and 11 under 35 U.S.C. § 103 as allegedly being obvious over Chattopadhyay in view of Thirani as applied to claims 1 and 9 above and in further view of U.S. Publication Ser. No. 20070288124 to Nagata ("Nagata"). Applicant respectfully traverses the rejection because Chattopadhyay in view of Thirani and Nagata, alone or in combination, fail to make out a prima facie case of obviousness.
Applicant’s arguments with respect to the previous rejection of claims 3 and 11 under 35 USC 103 have been fully considered but are not persuasive. Because, claims 3 and 11 of the previous rejection were not rejected in view of Nagata et al. (US 20070288124 A1) but Maeda et al. (US 20120041575 A1) the examiner shall address the combination of Chattopadhyay et al. (US 20190099886 A1) in view of Thirani et al. (US 20190072461 A1), Nagata et al. (US 20070288124 A1), and Maeda et al. (US 20120041575 A1) with respect to current claims 3 and 11. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Maeda teaches, “outputting an anomaly occurrence when anomalies are simultaneously detected at all of the classifiers on the basis of AND (detection of a minimum value in a case of multiple values) logic in an attempt to minimize erroneous detection.” (See para[0160]). One of ordinary skill would have been motivated to modify Chattopadhyay, because calculating an anomaly score for each cluster and then summing the scores would help to minimize erroneous detection of anomalies, as recognized by Maeda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863             

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863